Citation Nr: 0802933	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
degenerative disc disease of the cervical spine and continued 
a 20 percent disability rating for the veteran's service-
connected residuals of the lumbar spine injury.  

In a July 2006 rating decision, the RO granted service 
connection at a 10 percent disability rating for degenerative 
disc disease of the cervical spine and that issue is no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

In December 2007, the appellant testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A copy of this transcript is associated 
with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In his December 2007 videoconference hearing, 
the veteran noted that he was under the care of his family 
doctor.  On remand, VA should attempt to obtain any missing 
medical records reflecting treatment for the veteran's back 
disability.

In his videoconference hearing, the veteran also indicated 
that his back disability has worsened since his last VA 
examination in May 2006, to include an increase in loss of 
range of motion and in periods of flare-ups of his back 
disability.  In the interest of fulfilling VA's duty to 
assist, after the receipt of medical records, the veteran 
should be scheduled for an orthopedic examination to 
ascertain the current nature and severity of the veteran's 
back disability, taking into consideration all applicable 
rating criteria for the spine.  The examination report should 
include an evaluation of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements, and weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2007), See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the Court, in Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  Accordingly, 
consideration should be given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found, for the relevant appeals 
period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
lumbar spine disability since January 
2001, one year before he filed his claim 
for an increase in disability rating.  
The VA should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  If records are unavailable, 
please have the provider so indicate.  

2.  The AOJ should make arrangements for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of his service-connected residuals 
of a lumbar spine disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done, to include range of 
motion of the lumbar spine.  The claims 
file and this remand must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
residuals of a lumbar spine injury in 
accordance with the latest AMIE worksheet 
for rating disorders of the spine.  All 
indicated tests and studies, to include 
range of motion and X-rays, should be 
undertaken.  The examiner should be 
provided with copies of all applicable 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected spine disability.  The 
examiner should also provide an opinion 
as to combined duration of incapacitating 
episodes (defined as a period of acute 
signs and symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the veteran's limitation of motion due 
to his back pain. In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claim to include 
consideration of all applicable 
diagnostic codes under the schedular 
criteria in effect before September 23, 
2002, after September 23, 2002, and after 
September 26, 2003, and to include 
consideration of the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45 (2007) and the 
holding in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent laws and regulations.  A 
reasonable opportunity to respond should 
be afforded before the case is returned 
to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



